Judgment reversed and new trial granted, with costs to appellants to abide event. Held, that the evidence presented upon the trial was insufficient to show that the assignment of the liquor tax certificate and accompanying power of attorney executed by plaintiff to defendant brewing company was without sufficient consideration, nor is said evidence sufficient to impeach said contract for fraud; also, that there was no evidence of sufficient probative force to show that the defendant brewing company ever failed to furnish plaintiff with ale and beer of marketable quality; that all findings of the trial court inconsistent herewith be, and the same hereby are, disapproved. All concurred.